Title: From Tench Tilghman to George Olney, 14 March 1781
From: Tilghman, Tench
To: Olney, George


                  
                     Dear Sir
                     Providence 14th March 1781
                  
                  I received your favor of the 11th while at Newport.  I am sorry to find that Mrs Olney should have experienced a moments pain from the circulation of a story, which, if rightly represented, would have shewn, that instead of an affront being given or taken at the time alluded to, the highest good humour and gaiety prevailed.  For the information of those who may think you would give a partial account of the matter, and for the confusion of those who have propagated so malelovent a report, I will, upon honor, breifly relate the circumstances, which I am authorised to do by his Excellency to whom I have shewn your letter.
                  The Winter before the last, when the Army was cantonned near Morristown, a large Company, of which the General and Mrs Washington—General and Mrs Greene—Mr and Mrs Olney were part, dined with Colo. and Mrs Biddle.  Some little time after the Ladies had retired from Table, Mr Olney followed them into the next room.  It was proposed that a party should be sent to demand him, and if the Ladies refused to give him up, that he should be brought by force—This party His Excellency offered to head—They proceeded with great formality to the adjoining room and sent in a summons, which the Ladies refused—such a scuffle then ensued as any good natured person must suppose—The Ladies, as they always ought to be, were victorious—But Mrs Olney, in the course of the contest, made use of no expressions unbecoming a Lady of her good breeding, or such as were taken in the least amiss by the General.
                  If the foregoing, which I have dressed in the stile of jest (for the whole matter was a jest) will answer your purposes, it will afford the highest pleasure to Dear Sir Yr most obt Servt
                  
                     Tench Tilghman A.D.C.
                     to the Commr in Chief
                     
                  
               